                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

LARRY J. BROWN,

                            Plaintiff,                                  ORDER
       v.
                                                                      18-cv-131-wmc
LINDSAY WALKER, TIM DETERS,
L. WOOD, M. NAVARRO, TRISHA
ANDERSON, C/O CHATMAN, C/O
GWEN SCHULTZ, C/O CICHANOWICZ,
and C/O LUCAS WEBER,

                            Defendants.


       Pro se plaintiff Larry J. Brown filed this civil lawsuit pursuant to 42 U.S.C. § 1983,

claiming that defendants denied him a recovery bed after surgery in July 2017 for a hiatal

hernia in violation of his rights under the Eighth Amendment. Plaintiff also alleges that

the denial of the bed was in retaliation of his earlier complaints about deliberate

indifference to his chest and stomach pain.

       This action is governed by the Prison Litigation Reform Act, which imposes certain

conditions on the privilege of proceeding without paying the full filing fee up front. In

particular, under the “three-strikes rule” set forth in 28 U.S.C. § 1915(g), if three or more

of a prisoner’s civil actions or appeals have already been dismissed while imprisoned as

frivolous, malicious, or for failure to state a claim upon which relief may be granted, that

prisoner is not allowed to bring a civil action in federal court without first paying the full

filing fee. The sole exception to this rule is if the plaintiff’s pleadings show that he is in

imminent danger of serious physical injury.
       On at least three occasions, Brown brought actions that were dismissed because they

were frivolous, malicious, or failed to state a claim upon which relief may be granted. See

Brown v. Johnson, No. 94-cv-489 (W.D. Wis. July 1, 1994); Brown v. Lang, No. 95-cv-695

(W.D. Wis. Oct. 3, 1995); Brown v. Husz, No. 97-cv-129 (W.D. Wis. Feb. 28, 1997).

Therefore, he cannot proceed in forma pauperis in this case unless the court concludes that

his allegations show that he is in imminent danger of serious physical injury. To meet the

imminent-danger requirement of 28 U.S.C. § 1915(g), a prisoner must allege a physical

injury that is imminent or occurring at the time the complaint is filed and show that the

threat or prison condition causing the physical injury is “real and proximate.” Ciarpaglini

v. Saini, 352 F.3d 328, 330 (7th Cir. 2003) (citing Heimermann v. Litscher, 337 F.3d 781

(7th Cir. 2003); Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002)).

       While plaintiff alleges that he suffered pain and discomfort based on defendants’

denial of a recovery bed in late July and early August of 2017, plaintiff does not allege that

he is still in need of the recovery bed, nor would such an inference be reasonable given that

the filing of his complaint occurred some six months or more after his surgery. Because

Brown has not shown that he is in imminent danger, he may not proceed with this action

without prepayment of the full $400 filing fee under § 1915(g).



                                          ORDER

       IT IS ORDERED that:

       1) Plaintiff Larry Brown’s motion for leave to proceed (dkt. # 2) is DENIED

          pursuant to 28 U.S.C. § 1915(g). To proceed with his claims, Brown must

          submit the full filing fee of $400 by April 3, 2019. If he fails to comply as
                                              2
   directed within the time allowed, this case will be dismissed without

   further notice pursuant to Federal Rule of Civil Procedure 41(b).

2) Plaintiff’s motion to stay (dkt. #6) is DENIED.

Entered this 14th day of March, 2019.

                                 BY THE COURT:

                                 /s/
                                 __________________________________
                                 WILLIAM M. CONLEY
                                 District Judge




                                    3
